DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of a new ground of rejection.

Previous Response to Arguments
Applicant's arguments filed 08/26/2020 have been fully considered but they are not persuasive.
Applicant argues that the mobile device of Shitama is not connected a radio access network. 
The Examiner respectfully disagrees. Shitama clearly discloses several WLANs with different SSIDs and different service areas which together are considered a radio (Fig. 2). The claims require signaling from the radio access network about the plurality of groups of WLANs and since Shitama clearly discloses detection of different APs with different SSIDs due to transmissions from the APs thus signaling from the radio access network regarding the plurality of WLANs.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., different types of capabilities such as number of antennas, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The generic term of “capabilities” is recited as part of a wherein clause and is simply descriptive. Therefore, Grandhi is relied upon to show the different capabilities.
The claims also require using threshold information associated with the determined group of APs. Since a threshold of an AP of a particular SSID is utilized thus a threshold associated with the determined group is disclosed by Shitama.
The Examiner invites the applicant for an interview in order to move the prosecution forward. The examiner’s contact information is listed below in the conclusion section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20050032535 herein Shitama in view of US 20060050742 herein Grandhi in view of US 20160044591 herein Pao.
Claim 1, Shitama discloses a method comprising: 
(Fig. 7: S31, 0096, perform probing for access points via WLAN interface); 
determining, from a plurality of groups of access points of the wireless local area network that are signaled by the radio access network, a group of the detected access point (0096, SSID acquired for probed access points, thus a group of the detected access point; 0062, service areas distinguishable by SSID), 
wherein each group has at least one property different from another group (0097, profile with the highest priority; Fig. 4: SSID; 0075, SSID in the profile; 0084, profile priority); and 
using threshold information associated with the determined group to determine whether to connect to the wireless local area network using said detected access point (Fig. 4: S34-37, utilizing the acquired RSSI).
Shitama may not explicitly disclose the at least one property determines access point capabilities of the determined group of the detected access point; an UE connected to radio access network and a plurality of groups of access points of the wireless local area network that are received from the radio access network within at least one signal.
Grandhi discloses the at least one property determines access point capabilities of the determined group of the detected access point (0135-0140, Tables 2-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shitama to include communication of different capabilities as taught by Grandhi so as to improve performance (0005).
received from the radio access network within at least one signal.
Pao discloses an UE connected to radio access network (0046, WLAN IDs provided by eNB to UE, thus connected to radio access network) and a plurality of groups of access points of the wireless local area network that are received from the radio access network within at least one signal (0046, list of WLAN IDs provided to UE that are near the UE). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shitama to receiving list of WLAN IDs as taught by Pao so as to save on power consumption by UE (0007).

Claim 2, Shitama may not explicitly disclose wherein at least one property comprises access point capability information. 
Grandhi discloses wherein at least one property comprises access point capability information (0135-0140, Tables 2-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shitama to include communication of different capabilities as taught by Grandhi so as to improve performance (0005).
 
Claim 3, Shitama may not explicitly disclose wherein access point capability information comprises at least one of system bandwidth, number of transmitter 
Grandhi discloses wherein access point capability information comprises at least one of system bandwidth, number of transmitter antennas, number of receiver antennas, multiple-input multiple-output streams and a supported standard (0135-0140, Tables 2-3) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shitama to include communication of different capabilities as taught by Grandhi so as to improve performance (0005).

Claim 4, Shitama discloses determining the group in dependence on preconfigured information (0062, 0084). 

Claim 5, Shitama discloses receiving preconfigured information from the radio access network (0062, 0084). 

Claim 6, Shitama discloses wherein the preconfigured information comprises, for at least one group of the plurality of groups, properties associated with the group (0097).
 
Claim 7, Shitama may not explicitly disclose determining the group in dependence on capability information of the detected access point.
(0135-0140). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shitama to include communication of different capabilities as taught by Grandhi so as to improve performance (0005).
4 
Claim 8, Shitama may not explicitly disclose receiving capability information of the detected access point from one of an access point beacon and an access network query protocol.
Grandhi discloses receiving capability information of the detected access point from one of an access point beacon and an access network query protocol (0135-0140, Tables 2-3) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shitama to include communication of different capabilities as taught by Grandhi so as to improve performance (0005).

Claim 9, Shitama discloses wherein the preconfigured information comprises, for at least one group-of the plurality of groups, identification information for access points associated with the group (0096, SSID). 

Claim 10, Shitama discloses determining the group in dependence on the identification information of the detected access point (0096). 

(0096). 

Claim 12, Shitama discloses wherein the wireless local area network is a complementary network to the radio network (0096).
 
Claim 13, as analyzed with respect to the limitations as discussed in claim 1. 
Claim 14, as analyzed with respect to the limitations as discussed in claim 4.
Claim 15, as analyzed with respect to the limitations as discussed in claim 5. 
Claim 16, as analyzed with respect to the limitations as discussed in claim 9. 
Claim 17, as analyzed with respect to the limitations as discussed in claim 2. 
Claim 18, as analyzed with respect to the limitations as discussed in claim 3. 
Claim 19, as analyzed with respect to the limitations as discussed in claim 12. 
Claim 20, as analyzed with respect to the limitations as discussed in claim 1. 
Claim 21, as analyzed with respect to the limitations as discussed in claim 1. 
Claim 22, as analyzed with respect to the limitations as discussed in claim 1. 
Claim 24, as analyzed with respect to the limitations as discussed in claim 1. 
Claim 25, as analyzed with respect to the limitations as discussed in claim 1.
Claim 23, as analyzed with respect to the limitations as discussed in claim 1.

Claim 26, Shitama discloses receiving a signal comprising a list that includes the at least one group of a plurality of access points that share the at least one property from the radio access network (0069, 0121).

Claim 27, as analyzed with respect to the limitations as discussed in claim 26.

Claim 28, Shitama discloses wherein the wireless local area network communication standard of the network is an Institute of Electrical and Electronics Engineers (IEEE) 802.11 protocol (0047).

Claim 29, as analyzed with respect to the limitations as discussed in claim 28.
Claim 30, as analyzed with respect to the limitations as discussed in claim 9.

Claim 31, Shitama discloses determining the group in dependence on the identification information of the detected access point (0062).

Claim 32, as analyzed with respect to the limitations as discussed in claim 9.

Claim 33, wherein the threshold information associated with the determined group is used to determine whether to connect to the wireless local area network using said detected access point.
Shitama may not explicitly disclose from the radio access network rather than maintain the connection to the radio access network to offload traffic from the radio access network to the wireless local area network (Fig. 7: S34).
Pao discloses from the radio access network rather than maintain the connection to the radio access network to offload traffic from the radio access network to the wireless local area network (0046, list of WLAN IDs provided based on signal strength and priority, and threshold in RAN assistance information; 0050, threshold used to connect to the WLAN). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shitama to receiving list of WLAN IDs as taught by Pao so as to save on power consumption by UE (0007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mehmood B. Khan/           Primary Examiner, Art Unit 2468